Exhibit 10.25

March 8, 2005

Ron Gillies
Via e-mail

Dear Ron:

Iomega is very pleased to offer you the position of Vice President Sales and
Business Development. In this role, the Americas Sales organization including
retail, distribution, catalog and OEM channels, sales operations, and Business
Development functions will report to you. Your work location will be based in
San Diego, California and you will be reporting directly to me. We are excited
about our future and your contributions to Iomega’s continued success and we
would like your employment to begin no later than April 4, 2005.

Your total compensation package includes:

 * A base salary that equates to $250,000 annually, paid on a bi-weekly basis.
 * Participation in the Iomega Incentive Bonus Program, with an annual incentive
   target payment equal to 40% of your annual base salary, subject to the terms
   of the Bonus Program and for 2005 will consist of revenue and profitability
   objectives. This program has a potential payout of up to two times target
   level for exceeding goals. For the 2005 plan year, your payout will be
   guaranteed at a minimum of $50,000 (gross).
 * A sign-on bonus of $50,000 (gross) payable on the first payroll following
   your hire.
 * An option to purchase 80,000 shares of Iomega stock with an exercise price
   equal to the Fair Market Value on your start date; the Fair Market Value of
   the stock is determined by the average of the high and low price on the day
   you begin employment. These option shares will vest in four increments, 25%
   on your first anniversary, 25% on your second anniversary, 25% on your third
   anniversary and 25% on your fourth anniversary. All options are subject to
   the terms of a stock option agreement, which contains non-competition and
   non-solicitation provisions.
 * Starting accrual rate for Personal Time Off of five weeks per year increasing
   to six weeks per year upon your first anniversary of employment.
 * A relocation package that consists of $35,000 (net) relocation amount payable
   upon notification of move date to San Diego. Your relocation must be
   completed by September 1, 2005.
 * A comprehensive basic benefits package, including medical, dental and vision
   plans, life and disability insurance, a 401(k) plan, paid time off and
   educational assistance, subject to the terms and conditions of those plans.
 * A comprehensive executive benefits package that includes:

      
 * Participation in a Change of Control Agreement as approved by the Board of
   Directors
 * Executive Life Insurance policy with a face value of $750,000, subject to
   medical underwriting
 * Executive Short and Long-Term Disability Insurance, subject to medical
   underwriting
 * Executive Tax Planning Services provided by Price Waterhouse LLP
 * An annual executive physical
 * Participation in the Iomega Non-qualified Deferred Compensation Plan

Iomega Corporation o 10955 Vista Sorrento Pkwyo San Diego, CA 92130 o tel:
858-314-7000 o fax: 858-314-7001 o www.iomega.com

--------------------------------------------------------------------------------

March 8, 2005
Ron Gillies

If you voluntarily terminate your employment at Iomega Corporation within one
year of your hire date, you agree to reimburse Iomega Corporation 100% of the
sign on bonus and relocation amounts received including applicable withholding
taxes.

If your employment is terminated or “constructively terminated” --other than for
“cause” as defined below--you will receive 9 months base salary provided you
have signed a separation agreement and full release.

  “Cause” means: a) A violation of law that would materially injure Iomega or
materially impact employee’s ability to perform for Iomega, b) A material breach
of the Iomega Code of Conduct, or non-solicitation, non-competition or
non-disclosure obligations owed by employee to Iomega, c) A material failure to
perform employee’s job responsibilities after being notified in writing of the
deficiency and the failure to cure such deficiency within thirty days, or c) The
commission of an act of fraud, embezzlement or crime involving moral turpitude.
“Constructively terminated” means: x) An adverse alteration in the nature and
status of employee’s job responsibilities, title or reporting structure, y) A
material reduction in employee’s annual base salary, bonus plan, or any other
benefit, or z) the non-voluntary relocation of employee’s primary work location
more than 50 miles from San Diego, California.


The start of your employment is contingent upon: (a) your signature on this
letter, (b) your signature on the Agreement for Employee use of Corporate
Information, (c) your review and written acknowledgment of the Iomega Employee
Information Guide and Code of Conduct (d) proof of your eligibility to work in
the United States (e) receipt by Iomega of a satisfactory background check, and
(f) approval by the Iomega Board of Directors’ Compensation Committee.

This offer constitutes an at-will relationship with Iomega. This means that both
you and Iomega share the right to sever the employment relationship at any time,
for any reason or no reason, and with or without notice.

To accept this offer, please sign and return before March 11, 2005. Please fax
this signed offer letter and Agreement for Employee Use of Corporate Information
to Anna Aguirre.

If you have any questions, please contact me on my mobile phone or Anna. Ron, I
am very excited to have you join our executive team and feel that these terms
and conditions demonstrate our commitment to you and your career at Iomega.

Sincerely,

/s/ Werner T. Heid

Werner T. Heid
President and CEO


/s/ Ron Gillies                          
Signed and Accepted




                                   
March 11, 2005


Iomega Corporation o 10955 Vista Sorrento Pkwyo San Diego, CA 92130 o tel:
858-314-7000 o fax: 858-314-7001 o www.iomega.com